DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Piotrowski [42079] on 12/13/2021.
The application has been amended as follows: 

Claim 10, line 3, DELETE “preferably in the range 0.7 to 1 times”
Claim 11, line 3, DELETE “, for example two sheet portions side by side along the direction of the elongate axis of the optical strips”


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites inter alia, a lighting device with  “an optical sheet extending over and parallel to the plane of the array of LEDs, the optical sheet comprising an interleaved pattern of parallel optical strips configured to perform a beam redirection and pass through strips , wherein the pass through strips have an average width which is at least 0.1 times the average width of the optical strips; a drive arrangement for moving the optical sheet relative to the array of LEDs a second configuration in which the elongate axes of the LED strips are angularly offset by an acute angle from the elongate axes of the optical strips” and “the pass through strips comprise openings or non-textured regions or planar non-textured regions between the optical strips.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Montagne, (WO2011027254 A1) discloses a light emitter (1, Fig. 1) with an optical sheet (6, Fig. 1) that can be moved in rotation (pg. 5 ln. 11) and in translation (pg. 5, ln. 5-6). 
However, Montagne does not disclose “ the optical sheet comprising an interleaved pattern of parallel optical strips configured to perform a beam redirection and pass through strips , wherein the pass through strips have an average width which is at least 0.1 times the average width of the optical strip” and ““the pass through strips comprise openings or planar-non-textured regions between the optical strips.”
Prior art reference Dubin et al., (US 6769777 B1) discloses a light system with an optical sheet (302 or 304, Fig. 3) with openings as strips (seen in Fig. 3) and that the sheets can be moved in translation. 
However, Dubin does not disclose that the sheets are capable of rotation and that the openings are interleaved with parallel optical strips for redirection of light.

Claims 2-13 are allowed due to their dependence on claim 1.
Claim 14 is allowed for similar reasons as claim 1.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875